Name: COMMISSION REGULATION (EEC) No 2797/93 of 12 October 1993 rectifying Regulation (EEC) No 1282/93 establishing projected regional reference amounts, and the value of the advance payments to be made to producers of soya beans, rape seed, colza seed and sunflower seed, for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: economic policy;  Europe;  plant product
 Date Published: nan

 No L 255/2 Official Journal of the European Communities 13 . 10 . 93 COMMISSION REGULATION (EEC) No 2797/93 of 12 October 1993 rectifying Regulation (EEC) No 1282/93 establishing projected regional reference amounts, and the value of the advance payments to be made to producers of soya beans, rape seed, colza seed and sunflower seed, for the 1993/94 marketing year (a) the order in which the region names 'Lucca Montagna litoranea' and 'Lucca Montagna interna' appear in the column headed 'Region' shall be reversed ; and (b) the order in which the region names 'Benevento Montagna interna' and 'Benevento Collina interna' appear in the column headed 'Region' shall be reversed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 1552/93 0, and in particular Article 12 thereof, Whereas Article 5 ( 1 ) (c) of Regulation (EEC) No 1765/92 specifies that the Commission shall establish a projected regional reference amount for each region identified in a Member State's regionalization planb on the basis of a comparison between the cereals yield for that region and the Community's average cereals yield or between the oil seeds yield for that region and the Community's average oil seeds yield ; Whereas the projected regional reference amounts established by Article 1 of Commission Regulation (EEC) No 1282/93 (3) for certain regions of Italy were, because of an administrative error, incorrect and should be rectified ; whereas producers should not be disadvantaged by this administrative error ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The section headed 'Italy' in the column headed 'Member State' in Annex II to Regulation (EEC) No 1282/93 shall be rectified as follows : Article 2 Notwithstanding Article 1 1 (2) of Regulation (EEC) No 1765/92, those producers who have received an advance payment which, as a result of the amendments in Article 1 , is more than 50 % of the projected regional reference amount shall be entitiled to retain such advance payments. Nevertheless, the balance payable to such producers shall, in accordance with the provisions of Article 11 (4) of Regulation (EEC) No 1765/92 be calcu ­ lated on the basis of the difference between the amount of the advance and the final regional reference amount for the region concerned. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 23 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 154, 25. 6. 1993, p. 19 . (4 OJ No L 131 , 28. 5. 1993, p. 26.